2016 IL App (3d) 150500WC

                                 FILED: November 17, 2016

                                      NO. 3-15-0500WC

                               IN THE APPELLATE COURT

                                        OF ILLINOIS

                                      THIRD DISTRICT

                   WORKERS' COMPENSATION COMMISSION DIVISION

                                                     )        Appeal from
STEAK 'N SHAKE,
                                                     )        Circuit Court of
              Appellant,                             )        Peoria County
              v.                                     )        No. 14MR833
                                                     )
THE ILLINOIS WORKERS' COMPENSATION                   )        Honorable
COMMISSION et al. (Joan Anderson, Appellee).         )        James Mack,
                                                     )        Judge Presiding.

              JUSTICE HARRIS delivered the judgment of the court, with opinion.
              Justices Hoffman and Stewart concurred in the judgment and opinion.
              Presiding Justice Holdridge specially concurred, with opinion, joined by Justice
              Hudson.

                                          OPINION

¶1            Claimant, Joan Anderson, filed an application for adjustment of claim pursuant to

the Workers' Compensation Act (Act) (820 ILCS 305/1 to 30 (West 2008)), alleging she sus-

tained injuries to her right hand and thumb and seeking benefits from the employer, Steak 'n

Shake. Following a hearing, the arbitrator found that claimant sustained accidental injuries to

her right hand that were causally related to her employment on May 30, 2008. The arbitrator

awarded claimant (1) 152-3/7 weeks' temporary total disability (TTD) benefits (June 11, 2008,

through January 18, 2010, and February 15, 2010, through June 9, 2011); (2) reasonable and

necessary medical expenses excluding a single billing which was denied based upon evidentiary
issues; and (3) 112-5/7 weeks' permanent partial disability (PPD) benefits, representing a 55%

loss of use of claimant's right hand.

¶2             On review, the Illinois Workers' Compensation Commission (Commission) modi-

fied the arbitrator's decision by reducing her TTD award and ordering the employer to pay

claimant 128-6/7 weeks' TTD benefits (June 11, 2008, through January 18, 2010, and February

15, 2010, through December 24, 2010). It otherwise affirmed and adopted the arbitrator's deci-

sion. On judicial review, the circuit court of Peoria County confirmed the Commission's deci-

sion. The employer appeals.

¶3                                      I. BACKGROUND

¶4             The following factual recitation is taken from the evidence presented at the arbi-

tration hearing conducted on October 24 and 29, 2013.

¶5             The employer operates a chain of casual fast food restaurants. In March 2004,

claimant began working for the employer as a waitress. On the date of her alleged accident, May

30, 2008, her position with the employer was best described as waitress/trainer/manager. Claim-

ant testified that, on that date, the restaurant was very busy and she was trying to keep the dining

room cleaned up to keep the flow of customers moving as quickly as possible. Although she was

a manager of that shift, she started bussing tables and carrying tubs of dirty dishes out of the din-

ing room to help keep the customer flow moving. Claimant testified they were "busy as all get

out." Further, she testified that she was moving very swiftly, and, as she was wiping down a ta-

ble, she felt and heard a loud "pop" in her right hand. Claimant testified she immediately felt an

excruciating pain (like she had never felt before) that began in her thumb and shot all the way

across her hand. She stated, prior to that moment, she had never experienced any pain in her

right hand and had never treated for pain to her right hand or any joints in her body.



                                                -2-
¶6             Claimant testified she immediately informed one of the other managers on duty

about the accident. The next day, she informed the appropriate district manager. This testimony

was unrebutted.

¶7             After going home, claimant sought an appointment with her primary care physi-

cian. However, because she could not be seen that day, she obtained an appointment with her

husband's physician, Dr. Daniel Hoffman.

¶8             Dr. Hoffman's treatment notes establish that claimant presented with symptoms of

right hand swelling. He noted tenderness and swelling over the dorsal aspect of the right hand.

Dr. Hoffman diagnosed a soft tissue injury, prescribed pain medication, and referred claimant to

Dr. Jeffrey Traina, an orthopedic specialist.

¶9             On June 11, 2008, claimant was examined by Dr. Traina. She gave a history of

cleaning a table while at work and experiencing sudden and intense pain in her right hand. A

physical examination revealed tenderness at the base of the second metacarpal, localized swell-

ing in the same area, and otherwise normal symptoms. Dr. Traina gave an initial impression of

edema with pain over the second metacarpal suggestive of overuse. He ordered claimant off

work, prescribed a wrist brace and anti-inflammatory medication, and ordered her to return in 10

days.

¶ 10           On June 23, 2008, claimant followed up with Dr. Traina, who observed that

claimant's symptoms had improved, but still remained. He continued his order that claimant re-

main off work, and ordered her to follow up with him in three weeks.

¶ 11           On July 24, 2008, Dr. Traina ordered a magnetic resonance imaging (MRI) scan,

the results of which he read to show a mild chronic injury to the base of the first metacarpal joint

(i.e., the thumb), with some evidence of degenerative changes in the same area. Following the



                                                -3-
MRI, Dr. Traina allowed claimant to return to work with a restriction of not using her right hand,

prescribed physical therapy, and continued anti-inflammatory medication and the use of a hand

brace.

¶ 12           On August 12, 2008, claimant was again examined by Dr. Traina. She reported

continued symptoms of right hand and thumb pain. Dr. Traina ordered continued physical thera-

py, continued use of a hand brace, and anti-inflammatories.

¶ 13           From August until October 13, 2008, Dr. Traina ordered a series of treatments,

including a special thumb brace and cortisone injections, all of which were reported to be unsuc-

cessful in relieving claimant's symptoms. At that point, Dr. Traina referred claimant to a hand

surgeon.

¶ 14           The next recorded treatment for claimant occurred on June 29, 2009, approxi-

mately eight months after her last appointment with Dr. Traina, when claimant returned to Dr.

Hoffman. Claimant reported continuing pain in her right hand and thumb. Dr. Hoffman ob-

served swelling and tenderness. He diagnosed possible tendonitis and advised claimant to re-

main off work and to follow up with Dr. Traina.

¶ 15           The record contains a treatment report indicating that, on August 31, 2009, claim-

ant sought treatment from her primary care provider, Nurse Practitioner Debbie Hayes. The rec-

ord also established that Nurse Hayes referred claimant to Dr. James Williams, an orthopedic

hand surgeon at Midwest Orthopedic Center.

¶ 16           On October 22, 2009, claimant was examined by Dr. Williams. She gave a histo-

ry of pain after wiping tables at work in May 2008. After reviewing all medical treatment rec-

ords, Dr. Williams recommended a right thumb joint arthroplasty. The surgical procedure was

performed on November 13, 2009.



                                              -4-
¶ 17            A few days after the surgery, claimant injured her thumb when it was caught in a

door at her house. She sought treatment at the emergency department of the local hospital. She

was treated and released. Claimant testified that, after the door incident, her postoperative pain

increased for a short period of time. She further testified that her pain did not significantly lessen

after her surgery.

¶ 18            On February 25, 2010, claimant underwent a surgical procedure to remove one of

the pins that had been implanted in the previous surgery. On March 4, 2010, she underwent a

second procedure, performed by Dr. Traina, to remove the remaining pins and secure a surgical

implant near the base of her thumb. Follow up surgical procedures were performed on June 18,

2010, and June 24, 2010. On July 19, 2010, claimant began a regimen of postoperative physical

therapy and reported some relief from her pain. On December 14, 2000, she was discharged

from therapy.

¶ 19            Claimant testified that Dr. Traina relocated out of the area. She then attempted to

find another orthopedic specialist, but for various reasons was unable to find one in the Peoria

area. Ultimately, she began treatment with Dr. James Rhodes, an orthopedic specialist associat-

ed with Rush Hospital in Chicago.

¶ 20            On April 6, 2011, Dr. Rhodes first examined claimant. His impression was that

claimant's continuing symptoms were the result of her surgical procedures. He recommended

further surgery to alleviate her symptoms. Several attempts to schedule an appointment with a

surgical specialist were unsuccessful.

¶ 21            On October 19, 2011, claimant was examined by Dr. Robert Wysocki, a board

certified orthopedic specialist, at the employer's request. Dr. Wysocki attributed the onset of

claimant's symptomology to the table wiping incident on May 30, 2008. However, he opined



                                                -5-
that, while the symptoms manifested as a result of claimant's table wiping, her current condition

of ill-being was not causally related to her work activities on May 30, 2008. He reasoned that he

would not expect the wiping motions claimant engaged in on that date would be significant

enough to alter the natural progression of a likely degenerative arthritic condition in her thumb.

As to whether claimant's activities on May 30, 2008, aggravated claimant's existing arthritic con-

dition, Dr. Wysocki opined that he did not view the wiping motion as "significant enough trau-

ma" to aggravate a preexisting condition. Dr. Wysocki placed claimant at maximum medical

improvement (MMI) and believed an appropriate permanent restriction would be no lifting,

pushing, or pulling of more than five pounds with the right hand, and no fine motor use of the

right hand. He suggested a functional capacity evaluation (FCE) to more accurately set claim-

ant's permanent restrictions.

¶ 22             At the time of the hearing, claimant testified she continued to suffer near constant

pain in the thumb area of her right hand. When told that the only surgical procedure that might

alleviate her condition involved the amputation of the thumb, she elected to forego further surgi-

cal treatment.

¶ 23             Regarding her daily activities, claimant testified that her employment with the

employer was terminated on September 30, 2008. She received short and long term disability

income through the employer from June 2008 through July 2009. In June 2011, she began work-

ing as a supervisor of a commercial/residential cleaning service where she remained until, De-

cember 2011, when that company relocated. In January 2012, she started her own cleaning busi-

ness, supervising the work of two employees. Her employment activities included scheduling

appointments, handling bookkeeping and banking activities, client relations, and occasionally

traveling with her employees to supervise their activities.



                                                 -6-
¶ 24           Regarding her current physical limitations, claimant testified that her right thumb

was useless, she experienced a constant dull aching sensation, and any bumping of her thumb

caused sharp pain. She further testified that she could "sometimes" use her right hand, occasion-

ally carrying a book or a tool. She took daily pain medication prescribed by Hayes.

¶ 25           The employer introduced video of claimant engaged in utilizing her right hand in

activities such as putting a key in a car door, opening a bottle, carrying small objects, mopping a

floor, and carrying garbage bags and paper towel rolls. The employer also introduced business

logs from cleaning business customers purporting to establish that claimant herself engaged in

cleaning activities rather than merely supervising others. On rebuttal, claimant testified that she

could, occasionally, lift and carry small objects by avoiding the use of her thumb and utilizing

her index finger as a replacement for her thumb. Additionally, a local television news reporter

testified for claimant that, in her opinion, the employer's video tape had gaps and other signs of

possible editing.

¶ 26           The arbitrator found that claimant established she suffered an industrial accident

on May 30, 2008, which aggravated the preexisting arthritic condition of her thumb. The arbitra-

tor noted that the action of wiping down tables so as to keep the flow of customers moving in a

busy restaurant exposed the claimant to a risk of injury greater than that of the general public. In

finding claimant's injuries were causally related to her employment, the arbitrator noted that "in-

juries resulting from a neutral risk are not generally compensable and do not arise out of the em-

ployment, unless the employee was exposed to the risk to a greater degree than the general pub-

lic." The arbitrator noted that, given claimant's role in supervising the dining room operation, it

would be reasonable to expect that she would perform the task of cleaning off tables in an expe-

ditious manner to facilitate the efficient flow of customers. Thus, claimant's job duties required



                                               -7-
to her to "hurriedly" wipe down multiple tables. The arbitrator further found that claimant had

established she suffered from a preexisting arthritic condition which was asymptomatic prior to

her activities on May 30, 2008. Additionally, she found claimant's work activities on that date

were clearly a causative factor in her current condition of ill-being. In doing so, the arbitrator

referred to Dr. Wysocki's observation that claimant's work activities on May 30, 2008, caused "a

manifestation of symptoms" while acknowledging that Dr. Wysocki did not believe that claim-

ant's current condition was causally related to her movements on that date.           Despite Dr.

Wysocki’s ultimate opinion regarding causation, the arbitrator determined that the sequence of

events established a sufficient causal link between the May 30, 2008, accident and claimant's

subsequent condition of ill-being.

¶ 27           Regarding the nature and extent of claimant's permanent injuries, the arbitrator

made note of claimant's work restrictions last imposed by Dr. Traina, as well as Dr. Wysocki's

recommendations regarding the limited use of her right hand. Additionally, the arbitrator made

note of her own observations of claimant at the hearing, pointing out that it was obvious claimant

"suffered significant atrophy and deformity in her right thumb and hand as a result of the treat-

ment for her right thumb condition that would reasonably inhibit the functionality of her right

hand." Based upon all the evidence, the arbitrator awarded claimant a PPD award for a 55% loss

of use of her right hand.

¶ 28           The employer sought review by the Commission, which modified the arbitrator's

award of TTD benefits, but otherwise affirmed and adopted the arbitrator's decision. Regarding

causation, the Commission adopted the arbitrator's neutral-risk analysis. It further noted that the

absence of symptoms prior to May 30, 2008, and the extensive testimony of symptoms and med-

ical treatment manifesting after that accident date, was sufficient to support a finding of causa-



                                               -8-
tion. The Commission further noted that, while there was no express medical opinion testimony

that the May 30, 2008, accident aggravated claimant's preexisting condition, Dr. Wysocki's opin-

ion that the incident was not causative of claimant's condition was contradicted by all the medi-

cal evidence reflecting an ongoing condition that began on the date of the accident. Regarding

the arbitrator's permanency award, the Commission noted that the award was supported by the

evidence, particularly in view of claimant's multiple surgeries and postoperative complications.

¶ 29           The employer sought judicial review in the circuit court of Peoria County, which

confirmed the Commission's decision. This appeal followed

¶ 30                                      II. ANALYSIS

¶ 31                             A. Arising out of Employment

¶ 32           On appeal, the employer challenges the Commission's finding that claimant's inju-

ries were causally related to her employment. It argues that wiping tables was not within the

purview of claimant's job duties as a manger and that such an activity did not create an increased

risk of injury for claimant over that experienced by the general public.

¶ 33           To recover benefits under the Act, a claimant bears the burden of proving by a

preponderance of the evidence that his or her injury "arose out of" and "in the course of" the em-

ployment. First Cash Financial Services v. Industrial Comm'n, 367 Ill. App. 3d 102, 105 (2006).

Whether a claimant's injury arose out of and in the course of her employment is a question of

fact for the Commission, and its determination will not be disturbed on review unless it is against

the manifest weight of the evidence. Nascote Industries v. Industrial Comm'n, 353 Ill. App. 3d
1056, 1059-60 (2004). "A finding of fact is contrary to the manifest weight of the evidence only

where an opposite conclusion is clearly apparent." Metropolitan Water Reclamation District of

Greater Chicago v. Illinois Workers' Compensation Comm'n, 407 Ill. App. 3d 1010, 1013



                                               -9-
(2011).

¶ 34           A claimant's injury "arises out of" employment if it "had its origin in some risk

connected with, or incidental to, the employment so as to create a causal connection between the

employment and the accidental injury." Sisbro, Inc. v. Industrial Comm'n, 207 Ill. 2d 193, 203-

04 (2003). This court has held there are three types of risks to which an employee might be ex-

posed: (1) risks distinctly associated with the employment; (2) risks which are personal to the

employee; and (3) neutral risks which have no particular employment or personal characteristics.

First Cash Financial Services, 367 Ill. App. 3d at 106.

¶ 35           Injuries resulting from a risk distinctly associated with employment, i.e., an em-

ployment-related risk, are compensable under the Act. Risks are distinctly associated with em-

ployment when, at the time of injury, "the employee was performing acts he was instructed to

perform by his employer, acts which he had a common law or statutory duty to perform, or acts

which the employee might reasonably be expected to perform incident to his assigned duties."

Caterpillar Tractor Co. v. Industrial Comm'n, 129 Ill. 2d 52, 58 (1989). "A risk is incidental to

the employment where it belongs to or is connected with what an employee has to do in fulfilling

his duties." Id.

¶ 36           Conversely, "[i]njuries resulting from a neutral risk generally do not arise out of

the employment and are compensable under the Act only where the employee was exposed to the

risk to a greater degree than the general public." Metropolitan Water, 407 Ill. App. 3d at 1014.

"Such an increased risk may be either qualitative, such as some aspect of the employment which

contributes to the risk, or quantitative, such as when the employee is exposed to a common risk

more frequently than the general public." Id. "Neutral risks include stray bullets, dog bites, lu-

natic attacks, lightning strikes, bombing, and hurricanes." Illinois Institute of Technology Re-



                                              - 10 -
search Institute v. Industrial Comm'n, 314 Ill. App. 3d 149, 163 (2000). As stated, neutral risks

have no particular employment-related characteristics. First Cash Financial Services, 367 Ill.

App. 3d at 105.

¶ 37            In this case, the Commission employed a neutral-risk analysis and determined

claimant's injury was compensable because she was exposed to a risk to a greater degree than the

general public. As indicated, the employer challenges the Commission's decision, arguing that

merely wiping a table at work does not create an increased risk of an accident greater than that to

which the general public might be exposed while wiping a table in their own home. After re-

viewing the record, we agree with the Commission's ultimate conclusion that claimant sustained

a compensable injury; however, we find it was unnecessary for the Commission to reach a neu-

tral-risk analysis as claimant's injury stemmed from a risk distinctly associated with her work for

the employer.

¶ 38            Our first step in analyzing risk is to determine whether the claimant's injuries re-

sulted from an employment-related risk. See Young v. Illinois Workers' Compensation Comm'n,

2014 IL App (4th) 130392WC, ¶ 23 (stating "when a claimant is injured due to an employment-

related risk *** it is unnecessary to perform a neutral-risk analysis to determine whether the

claimant was exposed to a risk of injury to a greater degree than the general public"). In this

case, claimant was injured while wiping down a table at work. Her unrebutted testimony estab-

lished that her duties as a manager were to keep the flow of customers moving in an efficient

manner. She credibly testified that, to that end, she would on occasion clean and bus tables if

necessary to keep the customer flow moving. The employer provided no evidence to rebut

claimant's credible testimony. Thus, the record establishes that claimant was injured while en-

gaged in an activity that the employer might reasonably have expected her to perform in the ful-



                                               - 11 -
fillment of her job duties. Claimant's injury, therefore, resulted from a risk distinctly associated

with her employment and the manifest weight of the evidence supports the Commission's ulti-

mate finding of a compensable injury.

¶ 39                          B. Causation – Preexisting Condition

¶ 40           The employer next argues that the Commission's finding that claimant's current

condition of ill-being was causally related to her employment was against the manifest weight of

the evidence. It maintains that claimant's condition was solely related to her preexisting degen-

erative arthritis and not her employment.

¶ 41           To obtain compensation under the Act, a claimant must prove that some act or

phase of her employment was a causative factor in her ensuing injuries. Land and Lakes Co. v.

Industrial Comm'n, 359 Ill. App. 3d 582, 592 (2005). A work-related injury need not be the sole

or principal causative factor, as long as it was a causative factor in the resulting condition of ill-

being. Sisbro, 207 Ill. 2d at 205. A finding by the Commission that a claimant's injuries are

causally related to employment activities is a question of fact and the Commission's finding will

not be overturned unless it is against the manifest weight of the evidence. Id.

¶ 42           Here, the Commission found claimant's asymptomatic condition prior to May 30,

2008, followed by the immediate onset of symptoms after the work accident was sufficient to

establish a causal relationship between her subsequent condition of ill-being and her work acci-

dent. The Commission further noted that the medical evidence established that claimant suffered

from a degenerative arthritic condition with symptoms manifesting only after the May 30, 2008,

accident. It is well-settled that the Commission may infer causation from a sequence of lack of

symptoms prior to an industrial accident, with symptom manifestation immediately following the

accident. Id. at 207-08; United Coal Mining Co. v. Industrial Comm'n, 318 Ill. App. 3d 170, 175



                                                - 12 -
(2000). That particular sequence of events occurred in the instant matter and it was within the

Commission's purview to find that the sequence established the causative link necessary for

awarding compensation.

¶ 43          The employer argues that Dr. Wysocki's causation opinion that claimant's condi-

tion was not causally related to her employment was the only evidence regarding causation that

the Commission should have considered. We disagree. It is within the Commission's purview to

weigh medical testimony and its decision will not be overturned unless it is against the manifest

weight of the evidence. Roper Contracting v. Industrial Comm'n, 349 Ill. App. 3d 500, 505

(2004). Moreover, as the Commission noted, even Dr. Wysocki acknowledged that claimant was

symptom free prior to the alleged accident, and the table wiping caused "symptom manifesta-

tion." Given the undisputed record regarding the sequence of events, it cannot be said that the

Commission's finding that claimant's current condition of ill-being was causally related to the

May 30, 2008, accident was against the manifest weight of the evidence.

¶ 44                                 C. Medical Expenses

¶ 45          The employer further contends that the Commission's award of medical expenses

was against the manifest weight of the evidence. However, since this argument is based solely

upon the premise that the Commission's finding on causation was erroneous, a premise which we

have rejected, we also reject this contention without the need for further analysis. Tower Auto-

motive v. Illinois Workers' Compensation Comm'n, 407 Ill. App. 3d 427, 436 (2011).

¶ 46          Additionally, the employer points out that the Commission awarded a double re-

covery for a bill submitted by Comprehensive Solutions, which was included in a Medicaid lien

previously paid. Claimant agrees that the medical benefit award should be modified to reflect

the prior payment to Comprehensive Solutions.



                                             - 13 -
¶ 47                                      D. TTD Benefits

¶ 48           The employer also maintains that the Commission's award of TTD benefits was

against the manifest weight of the evidence. In this regard, the employer alleges claimant failed

to establish causation between her condition of ill-being and her employment. Having previous-

ly rejected the employer's contention that the Commission's finding on causation was erroneous,

we decline to overturn the Commission's award of TTD benefits on this basis. Id.

¶ 49           Alternatively, the employer maintains that the Commission erred in awarding

TTD for periods where the claimant failed to establish that she was unable to work. TTD bene-

fits are available from the time an injury incapacitates an employee from work until such time as

the employee is as far recovered or restored as the permanent character of the injury will permit.

Westin Hotel v. Industrial Comm'n, 372 Ill. App. 3d 527, 542 (2007). Our review of the record

establishes that the Commission's award of TTD benefits corresponded to time periods when

claimant was under a work restriction that prevented her from returning to work. The Commis-

sion's TTD award was not against the manifest weight of the evidence.

¶ 50                                      E. PPD Benefits

¶ 51           Finally, the employer argues that the Commission's award of PPD benefits was

against the manifest weight of the evidence. The determination of permanent partial loss of use

of a member is not capable of a mathematically precise determination, and estimation of partial

loss is peculiarly the function of the Commission. Pemble v. Industrial Comm'n, 181 Ill. App. 3d
409, 417 (1989). Because of the Commission's expertise in the area of workers' compensation,

its finding on the question of the nature and extent of disability should be given substantial def-

erence. Id. It is for the Commission to assess the credibility of the witnesses, resolve conflicts in

the evidence, assign weight to be accorded the evidence, and draw reasonable inferences from



                                               - 14 -
the evidence. Hosteny v. Illinois Workers' Compensation Comm'n, 397 Ill. App. 3d 665, 674

(2009). As such, the Commission's decision regarding the nature and extent of a claimant's disa-

bility will not be set aside on review unless it is contrary to the manifest weight of the evidence.

Pemble, 181 Ill. App. 3d at 417.

¶ 52           Here, in reaching its permanency determination, the Commission relied upon the

credible testimony of claimant regarding the restrictions to her work and daily activities; the

medical opinions as to claimant's permanent restrictions; and to a significant degree, the arbitra-

tor's observation of claimant's "significant atrophy and deformity in [claimant's] right thumb and

hand." Based upon the totality of the record, we cannot say that the Commission's finding on

permanency was against the manifest weight of the evidence.

¶ 53                                   III. CONCLUSION

¶ 54           The judgment of the circuit court of Peoria County, confirming the decision of the

Commission, is modified by agreement to reflect that the medical expense incurred for services

rendered by Comprehensive Solutions was paid. The judgment as modified is affirmed.

¶ 55           Affirmed as modified.




                                               - 15 -
¶ 56           PRESIDING JUSTICE HOLDRIDGE, specially concurring.

¶ 57           I join in the majority’s judgment. I write separately to clarify what I consider to

be the proper analysis governing claims like those presented in this case. The majority concludes

that the claimant’s injury was compensable because the act of wiping tables was “distinctly asso-

ciated with [her] employment.” I disagree. I would uphold the Commission’s analysis of the

claim under neutral risk principles. In my view, a neutral risk analysis is required by our recent

decision in Adcock v. Workers' Compensation Comm'n, 2015 IL App (2d) 130884WC, ¶¶ 38-44

and other precedents.

¶ 58           As we noted in Adcock, our supreme court has ruled that the purpose of the Act is

to protect the employee against risks and hazards which are "peculiar to the nature of the work he

is employed to do.” Orsini v. Industrial Comm'n, 117 Ill. 2d 38, 44 (1987). Accordingly, “[f]or

an injury to have arisen out of the employment, the risk of injury must be a risk peculiar to the

work or a risk to which the employee is exposed to a greater degree than the general public by

reason of his employment.” Id. at 45; see also Karastamatis v. Industrial Comm'n, 306 Ill. App.
3d 206, 209 (1999) (ruling that “in order for an injury to arise out of one's employment, the risk

must be: (1) a risk to which the public is generally not exposed but that is peculiar to the em-

ployee's work, or (2) a risk to which the general public is exposed but the employee is exposed to

a greater degree”). If neither of these factors apply, i.e., if the injury is caused by an activity of

daily life to which all members of the public are equally exposed (or by a risk personal to the

employee), then there can be no recovery under the Act, even if the employee was required to

perform that activity by virtue of his employment. Adcock, 2015 IL App (2d) 130884WC, ¶ 38.

In such cases, the risk leading to the injury is not “connected with” or “incidental to” the em-

ployment; rather, it is merely a personal risk or a risk of everyday living. Id.



                                                - 16 -
¶ 59           Applying these principles in Adcock, we held that, where an employee is injured

on the job while performing an activity of everyday living (such as bending, stooping, walking,

or reaching), a neutral risk analysis governs the employee's claim, even if he was required to per-

form the act at issue as part of his employment duties. Adcock, 2015 IL App (2d) 130884WC,

¶¶ 38-44. We have applied a neutral risk analysis to similar claims in other cases. See Adcock,

2015 IL App (2d) 130884WC, ¶¶ 41-42 (citing Kemp v. Industrial Comm'n, 264 Ill. App. 3d
1108 (1994); Komatsu Dresser Co. v. Industrial Comm'n, 235 Ill. App. 3d 779 (1992); Nabisco

Brands, Inc. v. Industrial Comm'n, 266 Ill. App. 3d 1103 (1994)).

¶ 60           Moreover, as we noted in Adcock, our supreme court's decision in Caterpillar

Tractor Co. v. Industrial Comm'n, 129 Ill. 2d 52, 58 (1989) does not require a different conclu-

sion. See Adcock, 2015 IL App (2d) 130884WC, ¶ 39. In Caterpillar, our supreme court ruled

that “[t]ypically, an injury arises out of one's employment if, at the time of the occurrence, the

employee was performing acts he was instructed to perform by his employer, acts which he had a

common law or statutory duty to perform, or acts which the employee might reasonably be ex-

pected to perform incident to his assigned duties.” Caterpillar Tractor Co., 129 Ill. 2d at 58. Alt-

hough we agreed that injuries caused by such acts “typically” arise out of the employment, we

noted in Adcock that this is not always the case. We ruled that "[t]he Commission should not

award benefits for injuries caused by everyday activities like walking, bending, or turning, even

if an employee was ordered or instructed to perform those activities as part of his job duties, un-

less the employee's job required him to perform those activities more frequently than members of

the general public or in a manner that increased the risk."          Adcock, 2015 IL App (2d)
130884WC, ¶ 39. In other words, we held that a neutral risk analysis should govern such claims.

Id.



                                               - 17 -
¶ 61           In the instant case, the claimant was injured while performing an activity of eve-

ryday living (wiping a table). Thus, pursuant to Adcock, Orsini, and other precedents, she may

recover benefits under the Act only if she can show that she faced the risk of injury posed by

wiping tables more frequently or in a qualitatively greater manner than do members of the gen-

eral public. We may not award benefits merely because wiping tables was part of her job duties.

In other words, we must apply a neutral risk analysis to her claims.

¶ 62           Applying a neutral risk analysis, the Commission correctly found that the claim-

ant was exposed to a risk greater than that encountered by the general public. The Commission

adopted the arbitrator’s finding that the claimant had established both a quantitative and qualita-

tive degree of increased risk. As to the quantitative degree of increased risk, the claimant’s un-

rebutted testimony was that she engaged in wiping down “tables” on May 30, 2008. That distin-

guishes the claimant from a typical member of the general public, who might wipe down a single

table in his or her own kitchen or dining room. As to the qualitative degree of increased risk, the

record clearly supports the Commission’s finding. The record established that, at the time of her

injury, the claimant was working at a hurried pace because the restaurant was “busy as all get

out.” It was the claimant’s unrebutted testimony that the injury occurred while she was in a hur-

ried state, attempting to clean the tables as quickly as possible in order to keep the flow of cus-

tomers moving. Accordingly, the Commission reasonably concluded that the hurried nature of

the claimant’s activities might increase the risk that an injury would occur while she was per-

forming her job duties.

¶ 63           In my view, the Commission applied the proper analysis (i.e., a neutral risk anal-

ysis) and reached the proper conclusion. The Commission’s findings were not against the mani-

fest weight of the evidence. I would therefore affirm the Commission’s decision in all respects.



                                              - 18 -
¶ 64   Justice Hudson joins in this special concurrence.




                                      - 19 -